Citation Nr: 1208948	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's claim of service connection for residuals of right hand injury, finding no new and material evidence.  In June 2011, the Board reopened and remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board acknowledges an error in the August 2011 Supplemental Statement of the Case (SSOC).  Specifically, the SSOC mistakenly refers to this examination as occurring in Denver, which is several states away from the Veteran.  However, the record of this examination clearly states that it occurred at the Castle Point VA Medical Center in New York and that the Veteran was present.  The Board apologizes for any confusion this error on the SSOC may have caused.

Examination

In compliance with the Board's June 2011 remand, VA provided the Veteran with a VA medical examination in July 2011.  That examination diagnosed the Veteran with right hand neuropathy and mild osteoarthritis of the fingers.  The examiner then provided an opinion that the Veteran's current right hand neuropathy was not likely related to his in-service injuries, but rather was consistent with carpal tunnel syndrome or ulnar neuropathy.  The issue of whether the osteoarthritis of the fingers of his right hand were related to his in-service right hand injuries was not addressed.  For service connection purposes, the Board finds that the Veteran's claim for a right hand disability encompasses any and all disabilities found among the fingers of that hand.  Moreover, both the August 1973 and January 1974 service treatment records both specifically refer to swelling of the fingers on the Veteran's right hand.  Thus an addendum opinion, addressing the Veteran's fingers, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the July 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current disability of the fingers of the right hand that may be present.  

The examiner should opine, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the identified finger disability (i.e., osteoarthritis of the fingers of the right hand) is attributable to the Veteran's active service, to include the in-service hand and finger injuries in August 1973 and January 1974.

This opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.   

2.  Thereafter, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

